Citation Nr: 1427859	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	Robert Lemley, Accredited Agent


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has a current diabetes mellitus type II disorder.

2.  The Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

3.  The Veteran did not sustain an injury or disease of the endocrine system in service.

4.  Symptoms of diabetes mellitus type II were not chronic in service.

5.  Symptoms of diabetes mellitus type II were not continuous after service separation.

6.  Diabetes mellitus type II did not manifest to a compensable degree within one year of separation from service.

7.  Diabetes mellitus type II is not related to service.






CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In an April 2010 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter included provisions for disability ratings and for the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in April 2011, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service treatment records, a Joint Services Records Research Center (JSRRC) formal finding memorandum, and the Veteran's statements.
 
The Board finds that a VA examination or opinion is not necessary in order to decide the claim for service connection for diabetes mellitus type II.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Because the weight of the evidence demonstrates that the Veteran had no in-service injury or disease of the endocrine system in service, no symptoms, complaints, or treatment related to diabetes mellitus type II during service, or until several years after service separation, and no exposure to herbicides, actual or presumed, or other in-service event, there is no duty to provide a VA medical examination.  Absent credible evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Absent a finding of an injury, event, disease, or symptoms in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted. 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's claimed diabetes mellitus type II is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 
38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus or an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001). 

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small board manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id.

Claims based on statements that exposure occurred because herbicides were stored or transported on the Veteran's ship, or that the Veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis

The Veteran asserts that his current diabetes mellitus type II disorder is a result of exposure to alleged Agent Orange in service.  See March 2010 VA Form 21-526.  Specifically, the Veteran contends that he was exposed to Agent Orange while serving aboard the U.S.S. Conquest, which he asserts was in Vietnam.  See November 2011 VA Form 9.  On the March 2010 VA claim form, the Veteran wrote that diabetes began in 1989.  Later during the claim in May 2010, the Veteran wrote that he was told in the late 1970s or early 1980s that he had type II diabetes, as well a high blood pressure.

Initially, the Board finds that the Veteran has a current diabetes mellitus type II disorder.  Private treatment records show that the Veteran has had diabetes mellitus type II for over 30 years and has been insulin dependent for over 10 years.  See, e.g., March 2010 Dr. M.G. treatment record.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 
525 F.3d 1168; VAOPGCPREC 21-97.  The Veteran has asserted exposure to Agent Orange while serving aboard the U.S.S. Conquest, and service personnel records reflect service on the U.S.S. Conquest in 1967 and 1968.  The Veteran has not asserted, and personnel records do not reflect, that he served on any small boats on inland waterways, or set foot on Vietnam land.  

In March 2011, the JSRRC issued a formal finding that the Veteran was not exposed to herbicides in service.  The formal finding addressed the U.S.S. Conquest deck logs submitted by the Veteran, as well as the Joint Services Environmental Support Group (JSESG) herbicide exposure report, which shows that the U.S.S. Conquest's proximity to herbicide spray runs on June 19, 1967 and on August 31, 1967.  On review of these records, the JSRRC determined that the evidence did not show that the U.S.S. Conquest operated on any inland waterways of Vietnam during the Veteran's onboard service, and that the JSESG herbicide exposure report did not overcome VA procedural guidance on anchorage in Da Nang harbor; thus, the Veteran was not exposed to herbicides for regulatory purposes.  

VA procedural guidance also shows specific time periods when the U.S.S. Conquest traveled on inland waterways, or operated on close coastal waters for extended periods; however, the Veteran did not serve aboard the U.S.S. Conquest at these times.  See M21-1M2, Part IV, Subpart ii, 2.C.10.k (referencing material to show U.S.S. Conquest's inland service in 1962 and in January 29 and February 7-9, 1969); see also January 2010 VA Compensation and Pension Service Bulletin.

Regarding the JSESG herbicide exposure report, the Board finds that the report only serves to establish that the U.S.S. Conquest was in Da Nang harbor on the days listed, and that the U.S.S. Conquest was over 40 kilometers from the route of an inland herbicide spray mission.  The JSESG exposure report does not show actual, direct exposure to herbicides.  Moreover, the exposure report firmly establishes that the U.S.S. Conquest was in Da Nang harbor at this time, or in offshore waters where exposure to herbicides may not be presumed.  See VAOPGCPREC 27-97.

Having considered the Veteran's contentions and statements, reviewed of all the evidence of record, and in light of the requirement that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam, the Board finds that the Veteran did not have presumptive exposure to an herbicide agent in service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).   Notwithstanding the foregoing presumptive provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  See Combee, 34 F.3d at 1042.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease of the endocrine system in service.  The Veteran's specific contention regarding the etiology of diabetes mellitus type II is claimed as presumed exposure to herbicides.  As discussed above, the Veteran may not be presumed to have been exposed to herbicides.  The Veteran has not asserted an endocrine system injury or disease in service, and service treatment records do not include any complaints, treatment, or symptoms of an injury or disorder related to the endocrine system.  The August 1968 service separation examination includes a normal clinical evaluation of the endocrine system.  Thus, the weight of the lay and medical evidence is against finding that the Veteran sustained an injury or disease of the endocrine system in service.

Similarly, the Board finds that symptoms of diabetes mellitus type II were not chronic in service.  On the March 2010 VA claim form, the Veteran wrote that diabetes first began years after service in 1989.  As discussed above, the Veteran has not asserted, and service treatment records do not reflect, the presence of any symptoms of an endocrine system disorder, including diabetes mellitus type II, in service; therefore, the weight of the lay and medical evidence is against finding that symptoms of diabetes mellitus type II were chronic in service.

The Board next finds that symptoms of diabetes mellitus type II were not continuous after service separation.  On the March 2010 VA Form 21-526, the Veteran indicated that diabetes mellitus type II began in 1989 and that treatment for the disorder also began in 1989.  Although the treatment records that correspond to these dates have not been associated with the record, the Veteran is competent to 

report the date that he began receiving treatment for diabetes mellitus type II.  See Jandreau, 492 F.3d at 1376-77.  As 1989 is over 20 years after service separation in August 1968, the evidence is against a finding that symptoms of diabetes mellitus type II were continuous after service separation.  

In this regard, the Board notes that the Veteran also reported in May 2010 that he was told in the late 1970s or early 1980s that he had type II diabetes.  In this statement, the Veteran did not report who told him he had diabetes, even whether it was a doctor, and did not identify to VA any medical care provider for this period, having represented to VA previously that his diabetes began in 1989.  This very general assertion of having been told by an unidentified someone who may or may not have been a medical provider that he had diabetes either in the 1970s or early 1980s is general as to time reference, is vague in most respects that would lend credibility, and is inconsistent with, and outweighed by, the Veteran's other, more specific histories (including on the VA claim form) that diabetes first began in 1989, as well as treatment evidence of record that does not show diabetes or symptoms in the late 1970 or early 1980s. 

Moreover, even if the statement of onset of diabetes in the late 1970s were deemed credible, the assertion is only that diabetes began in the late 1970s, which is still several years after service; thus, the Veteran's own lay statements all assert onset of diabetes years after service from which he separated in August 1968, rather than in service or within one year of service.  Such evidence also not only has no tendency to show in-service injury or disease or symptoms, or continuous post-service symptoms, but affirmatively weighs against such findings because the Veteran specifies that diabetes may have begun (at the earliest) in the late 1970s.  Within this same context, the Board finds that diabetes mellitus type II did not manifest to a compensable degree within one year of separation from service.  As discussed above, the Veteran more credibly reported that symptoms of diabetes mellitus type II began in 1989, which is over 20 years after service separation in August 1968.

As the evidence shows no chronic symptoms of diabetes mellitus type II in service, continuous symptoms of diabetes mellitus after service separation, or manifestation of diabetes mellitus type II to a compensable degree within one year of service separation, the criteria for service connection for diabetes mellitus type II on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 
708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that diabetes mellitus type II is not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease.  Post-service treatment records do not include any medical opinion regarding a connection between the current diabetes mellitus type II and service.  The Veteran has not indicated that the diabetes mellitus type II is or may be related to service in any way other than presumed exposure to Agent Orange in Vietnam.  For these reasons, the Board finds 
that the weight of the lay and medical evidence is against finding that the Veteran's diabetes mellitus type II is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus type II is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


